DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/23/2020 wherein claims 23 and 35 have been amended and claim 36 has been added.
Claims 23-36 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 5/18/2020 overcome the rejection of claims 23-31 and 35 made by the Examiner under 35 USC 103 over Tsai et al. (US 2005/0019303) in view of Mugabe et al. (BJUI International, 2008, 103, 978-986) and Nag et al. (Pharmaceutics, 2013, 5, 542-569). This rejection is withdrawn as none of the references suggest the functional groups now recited by instant claim 23.reasons of record in the office action mailed on 2/18/2019.
Applicants amendments filed 5/18/2020 overcome the rejection of claims 32 and 34 made by the Examiner under 35 USC 103 over Tsai et al. (US 2005/0019303) in view of Mugabe et al. (BJUI International, 2008, 103, 978-986) and Nag et al. (Pharmaceutics, 2013, 5, 542-569), and further in view of Campbell et al. (US 2005/0055078) and Livney et al. (US 2011/0045092). 


New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2005/0019303; of record) in view of Mugabe et al. (BJUI International, 2008, 103, 978-986; of record), Nag et al. (Pharmaceutics, 2013, 5, 542-569; of record) and Nie et al. WO 2009/123934)
Tsai is directed to biodegradable copolymers and polymeric micelle composition comprising the same wherein the micelle possess a hydrophobic core suitable for carrying and delivering hydrophobic drugs (such as paclitaxel - see Example 7) (see instant claims 29, 31 and 36) and an outer hydrophilic shell that enables good drug delivery and suitability for use in pharmaceutical applications (see [0015], [0016] and [0039]). Methods of administering the particles are envisaged (see [0049]).
The structure of the polymer to formulate the core-shell micelle is a copolymer having the generic formula CSn wherein C is the core block comprising a bioresorbable hydrophobic polyester segment and S is a shell block comprising a hydrophilic polyethylene glycol (PEG) 
Thus, in all, Tsai teaches a particle having a hydrophobic polymer core (e.g. polylactic acid) and a PEG shell coating disposed thereon, wherein the core comprises a drug (e.g. paclitaxel).
Tsai fails to teach the shell as comprising a hyperbranched polyglycerol being functionalized with functional group selected from the group consisting of isothiocyanates, isocyanates, acyl azides, NHS esters, sulfonyl chlorides, aldehydes, glyoxals, epoxides, oxiranes, carbonates, aryl halides, imidoesters, carbodiimides, anhydrides, and fluorophenyl esters.
Mugabe is directed to nanoparticle formulations of paclitaxel (angiogenesis inhibitor) comprising micelles based on hydrophobically derivatized hyperbranched polyglycerols (i.e. PEI-C18-HPG, Fig. IB). These compounds are dendritic molecules with a hydrophobic core (i.e. hydrophobically modified polvethvleneimine) and hydrophilic shell (i.e. hyperbranched polyglycerol) connected by covalent bonds. Like Tsai, the PEI-C18-HPG micelles encapsulates the hydrophobic drug molecules inside the hydrophobic core whereas the hydrophilic shell keeps the system soluble in water. Mugabe states that polyglycerols are structurally similar to polyethylene glycol (PEG) and have been shown to be highly biocompatible (see page 979). Moreover, it’s noted that the outer surface’s functional groups can be easily derivatized with suitable moieties for multivalent interactions to achieve targeted drug delivery (see page 979).
In further support that hyperbranched polyglycerols are obvious over PEG, Nag is relied upon. Nag is directed to surface engineering of liposomes for achieving stealth behavior. It’s 
Thus, Mugabe and Nag would make the modification of Tsai’s core-shell particle to use a hyperbranched polyglycerol as a shell layer obvious because the use of hyperbranched polyglycerol in place of PEG would render the particle with a stealth functionality greater than that of PEG thereby providing a prolonged circulations in blood. See MPEP 2143(I)(B).
Nie is directed to the use of branched multfuntional nanoparticles wherein the nanoparticle includes a polyglycerol nanocarrier, a therapeutic agent and optionally a targeting agent (see abstract).  It is taught by Nie that their hyperbranched particles are suitable for systemic circulation and that the functionality provides the particles with the ability to target specific cells, tissues or organs rather than be accumulated in non-target cells, tissues and organs (see page 2, lines 6-15)..
The targeting moieties are to be coupled to the hyperbranched polyglycerol by use of a linker such as isocyanates and isothiocyanates (see page 32, lines 12-15) as well as alkylating agents such as maleimide and imides (see Table 1) (see instant claim 23). The targeting agent is to be an antibody, growth factors, cytokine and so on which enable the hyperbranched polyglycerol particle to target different cell-types or tissues, such as cancer cells (see page 28, lines 15-25) (see instant claims 26, 28) .
In regard to instant claim 30, this is an intended use limitation (‘for treatment or prevention of eye disease’) and is not seen as providing any structural limitation to the claimed composition. 
Thus, it would have been obvious to utilize a linker such as isocyanate or itsothiocyanate on the hyperbranched polyglycerol so as to enable attachment of a specific targeting agent so as to enable the targeting of specific cell-types and tissues.  Applying known techniques to improve similar products in the same way is indicia of obviousness. See MPEP 2143(I)(C).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 32-34 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2005/0019303) in view of Mugabe et al. (BJUI International, 2008, 103, 978-986), Nag et al. (Pharmaceutics, 2013, 5, 542-569) and Nie et al. WO 2009/123934) as applied to claims 23-31, 35 and 36 above, and further in view of Campbell et al. (UIS 2005/0055078) and  Livney et al. (US 2011/0045092)
Tsai, Mugabe and Nag fail to teach the particles as being attached to or dispersed within a tissue engineering matrix for tissue or bone repair or replacement wherein the matrix ix made from polymer, decellularized matrix, collagen, decellularized tissue or hydroxyapatite. Moreover, the combination of references fails to teach providing targeting moieties that bind the particles to extracellular matrix, bone ore cells.
Campbell provides a stent having an outer coating wherein the outer coating is a polymeric matrix having anti-proliferative agents, such as paclitaxel, dispersed therein (see 
Livney teaches that the providing targeting moieties to the surface of their anti-proliferative particles enables the functionalized particles to direct therapeutically active agent to a specific target site. For example, the addition of a targeting moiety being an antibody against a specific tumor-related antigen may enable the specific delivery of the chemotherapeutic agent to the tumor site (see [0163]) wherein the targeting moiety includes antibodies, receptor ligands and enzyme substrates. Thus, it would have been obvious to include a targeting moiety which enables specific delivery of the anti-proliferative agent to a desired cancer cell so as to directly target the desired cells rather than the body as a whole. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 28 and 29, the phrase "optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611